     Case 1:20-cv-03871-GHW-SDA Document 15 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/21/2020
 Samantha Siva Kumaran,

                               Plaintiff,
                                                             1:20-cv-03871 (GHW) (SDA)
                   -against-
                                                             ORDER
 Vision Financial Markets, LLC,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Clerk of Court is directed to issue a summons as to Defendant Julie Villa. Plaintiff shall

serve the summons and complaint on Defendant Villa within 90 days of the issuance of the

summons.

SO ORDERED.

DATED:        New York, New York
              August 21, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
